                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MUSTAFA DOGAN DAIRY CONSULTING, LLC, )
                     Plaintiff,      )
                                     )                   No. 1:17-cv-277
-v-                                  )
                                     )                   Honorable Paul L. Maloney
LA COLOMBE TORREFACTION, INC.,       )
                     Defendant.      )
                                     )

                                       JUDGMENT

       All pending claims in the complaint have been resolved. At the end of a trial, the jury

returned a verdict in favor of Plaintiff Mustafa Dogan Dairy Consulting on its claim for

breach of contract. Consistent with the jury's verdict, Mustafa Dogan Dairy Consulting is

awarded $500,000. And, because this lawsuit was in federal court under the diversity statute,

Plaintiff is also entitled to prejudgment interest under Michigan Compiled Laws § 600.6013.

       As required by Rule 58, JUDGMENT ENTERS.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.



Date: October 26, 2018                                    /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
